FILED
                           NOT FOR PUBLICATION
                                                                              JUN 11 2020
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


EKBAHADUR GURUNG,                               No.     18-70589

             Petitioner,                        Agency No. A205-847-939

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 9, 2020**


Before: HAWKINS, GRABER, and BYBEE, Circuit Judges.

      Ekbahadur Gurung (“Gurung”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”)

denial of asylum, withholding of removal and protection under the Convention

Against Torture (“CAT”). We deny the petition.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the agency’s conclusion that Gurung’s testimony

was not credible. Gurung’s testimony before the IJ regarding a physical attack that

occurred in 2007 was inconsistent with his testimony to the asylum officer during his

credible fear interview that he fled Nepal in 2005 and had no further contact with the

Maoists after that time. Although Gurung contends the BIA erred by relying on the

asylum interview for impeachment, the BIA did not err in concluding that the

evidence was sufficiently reliable because Gurung was under oath; a sworn translator

was present; and the asylum officer took detailed, contemporaneous notes. See Singh

v. Gonzales, 403 F.3d 1081, 1087–90 (9th Cir. 2005); Li v. Ashcroft, 378 F.3d 959,

963 (9th Cir. 2004).

      Gurung also testified that his wife still remained in Nepal and had been attacked

by Maoists in October 2015, which contributed to his fear to return. However, his

own expert psychiatric witness volunteered that Gurung’s wife had accompanied

Gurung to his first appointment in April 2016, provided the correct name for Gurung’s

wife, and testified that she had identified herself as Gurung’s wife. In light of this

testimony, the IJ was not required to credit Gurung’s explanation that the witness must

have been mistaken or had confused his wife with another woman. Both of these

inconsistencies identified by the IJ and relied on by the BIA are significant parts of




                                          2
Gurung’s asylum claim and sufficiently support the adverse credibility finding. See

Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010).

      Without credible testimony, Gurung has not established his eligibility for

asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003). With respect to Gurung’s CAT claim, the record does not compel the

conclusion that Gurung would more likely than not be subjected to torture by or with

the acquiescence of the government. Garcia-Milian v. Holder, 755 F.3d 1026, 1033

(9th Cir. 2014).

      PETITION DENIED.




                                         3